Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	This communication is responsive to the RCE filed on 02/24/2022.
3.	Claims 7 and 14 are cancelled; and claims 1-6, 8-13 and 15-20 are currently pending in this Office action.

Allowable Subject Matter
4.	Claims 1-6, 8-13 and 15-20 are allowed.
5.	Regarding claims 1-6, 8-13 and 15-20, the prior art of record fails to disclose or make obvious, neither singly nor in combination, a method or a system or an apparatus comprising, in addition to the other recited features of the claim, the features of wherein a hardware processor configured to receive, from a user, a first plurality of variables and a first plurality of weights assigned to the plurality of variables; determine, from a log of historic errors, a second plurality of variables; determine, from a matrix corresponding to the second plurality of variables, a second plurality of weights for the second plurality of variables; implement changes to the first plurality of variables and the first plurality of weights such that the first plurality of variables matches the second plurality of variables and the first plurality of weights matches the second plurality of weights; retrieve a plurality of historic transactions using a query that applies the second plurality of variables ordered according to the second plurality of weights, wherein the plurality of historic transactions comprises at least a portion of an organizational  dataset; 


Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA M PYO whose telephone number is (571)272-8192. The examiner can normally be reached Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, APU MOFIZ can be reached on 571-272-4080. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MONICA M PYO/Primary Examiner, Art Unit 2161